DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the cam surface is formed on the shroud assembly” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the cam surface” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al (U.S. Pat. 9,604,003 B2, hereinafter “Brereton”).
Regarding claim 1, Brereton discloses an injection device 1 (Fig. 2A) for delivering a dose of medicament from a syringe 3 (Fig. 2A), the injection device comprising: 
a housing comprising a forward body 2 (Fig. 2A) and a rearward body 12 (Fig. 2A), the forward body 2 and the rearward body 12 being axially moveably interconnected;
a drive mechanism 8, 9 (Fig. 2) comprising a plunger 9 (Fig. 2A) arranged to deliver a dose from the syringe when the injection device is in use; 
a trigger 13 (Fig. 2A) for activating the drive mechanism; 
an interlock having a locked position in which activation of the drive mechanism, by the trigger, is prevented (see col. 12, lines 59-61) and an unlocked position in which the drive mechanism may be activated (see Figs. 3A-3B referring to the position in which the trigger button 13 protrudes from the distal end D of the rearward body and is ready to be pressed), the interlock being moved to the unlocked position by relative axial movement of the forward body and the rearward body caused by the injection device being urged against an injection site (see col. 13, lines 41-65, disclosing that as the injection device 1 is pressed against the injection site, the rearward body 12 translates in the proximal direction “P” relative to the forward body 12); 
and an interlock hold arrangement 18 (Fig. 4A) comprising a first interlocking component 2.10 (Fig. 22A) on the forward body2  and a second interlocking component 12.8 (Fig. 22A) on the rearward body 12, 
the relative axial movement of the forward body 2 and the rearward body 12 moving the first interlocking component on the forward body into alignment with the second interlocking component on the rearward body prior to delivery of the dose from the syringe such that the first interlocking component moves from a non-engaged position to an engaged position with the second interlocking component (see col. 21, lines 42-46 disclosing that initially, outward deflection of the first interlocking component on the forward body is prevented, and once the rearward body 12 has moved on skin contact, the second interlocking component 12.8 allows outward deflection of the first interlocking component 2.10),
the interlock hold arrangement being associated with a forward facing skin abutment surface of the injection device (i.e., the interlock hold arrangement is moved from its non-engaged to engaged position upon contact of the forward facing skin abutment surface of the injection device 1 with the injection site, as described above) and configured to prevent rearward movement of the rearward body relative to the forward body when the first interlocking component and the second interlocking component are engaged with one another, the interlock is in the unlocked position, and the forward facing skin abutment surface is in contact with the injection site (i.e., when the interlock is in its unlocked position and the injection device 1 abuts the injection site at the forward facing skin abutment surface, the rearward movement of the rearward body 12 is prevented by the interlock hold arrangement as described above).
Regarding claim 2, Brereton discloses the injection device of claim 1, wherein the first interlocking component of the interlock hold arrangement comprises a first engagement feature comprising a resilient member (i.e., a clip 2.10) in the forward body and the second interlocking component of the interlock hold arrangement comprises a second engagement feature (i.e., a window 12.8) in the rearward body 12; 
and wherein the interlock hold arrangement further comprises a cam surface 7.19 (Fig. 23), fixed relative to the forward facing skin abutment surface of the injection device, which moves into alignment with the first engagement feature when the interlock is in the unlocked position; and wherein the resilient member 2.10 is deflected by the cam surface 7.19 so as to provide a holding engagement with the second engagement feature (see col. 21, lines 47-51).
Regarding claim 3, Brereton discloses the injection device of claim 2, wherein the resilient member 2.10 is deflected radially outwardly into the holding engagement with the second engagement feature 12.8 (see col. 21, lines 47-51; it is understood that when the resilient member 2.10 deflected radially outwardly, it is deflected into engagement with the second engagement feature 12.8).
Regarding claim 5, Brereton discloses the injection device of claim 2 claim 1, wherein the resilient member 2.10 comprises a flexible tongue formed in a side wall of the forward body (see Fig. 23 illustrating the member 2.10 having an expanded shape at its free end).
Regarding claim 6, Brereton discloses the injection device of claim 2, wherein the second engagement feature comprises a cutout or recess (i.e., as described above, the second engagement feature 12.8 is a window).
Regarding claim 7, Brereton discloses the injection device of claim 5, wherein the flexible tongue extends from a rearward end and is fixed relative to the forward body, to a free forward end which may be resiliently deflected by the cam surface, when the injection device is in use (see col. 21, lines 38-53 disclosing that the resilient member 2.10 is a clip that is deflected by a ramp 7.19 on carrier 7; the free end of the clip has a tongue, shown in Fig. 23 as the widened free end, with its opposite end fixed to the forward body 2).
Regarding claim 8, Brereton discloses the injection device of claim 1, wherein the injection device further comprises a shroud assembly 7 at a forward end of the injection device (see Fig. 2A). In an alternative interpretation, the front of the forward body 2, which shields the needle, can be considered a “shroud assembly”.
Regarding claim 9, Brereton discloses the injection device of claim 8, wherein the shroud assembly, i.e., the front of the forward body 2, is subjected to a forward bias (from a control spring 19) and moves rearwardly in response to the forward facing skin abutment surface being pressed against an injection site (i.e., when placing the injection device 1 on the skin, the front of the forward body 2 is moved in the distal direction “D”).
Regarding claim 10, Brereton discloses the injection device of claim 9, wherein the forward bias moves the shroud assembly, i.e., the front of forward body 2, to a forward position in response to relief of pressure urging the forward facing skin abutment surface against an injection site (see col. 14, lines 13-17, disclosing that if the injection device 1 is lifted away from the skin, the forward body is moved in the rearward direction “D”).
Regarding claim 11, Brereton discloses the injection device of claim 8, wherein the cam surface 7.19 is formed on the shroud assembly 7.
Regarding claim 12, Brereton discloses the injection device of claim 11, wherein the interlock hold arrangement is released by forward movement of the shroud assembly 7 caused by the relief of pressure urging the forward facing skin abutment surface against an injection site (see col. 21, lines 30-36).
Regarding claim 13, Brereton discloses the injection device of claim 1, wherein the interlock hold arrangement is a first interlock hold arrangement, and wherein the injection device further comprises a second interlock hold arrangement which is radially opposed to the first interlock hold arrangement, the second interlock hold arrangement comprising a third interlocking component on the forward body and a fourth interlocking component on the rearward body (as is illustrated in the various figures, the interlock hold arrangement described above is duplicated in a radially opposed position so as to form a pair of interlock hold arrangements, with each interlock hold arrangement having the same configuration).
Regarding claim 14, Brereton discloses the injection device of claim 1, wherein the rearward body 12 is arranged to be held by a user during use (see col. 13, line 42 disclosing the user grabbing the rearward body 12 and places the forward body 2 against the skin) and to move forwardly relative to the forward body when the injection device is pressed against the injection site (see col. 12, lines 36-48 disclosing that the rearward body 12 moves in the direction “P” into an advanced position illustrated in Figs. 3A-3B).
Regarding claim 15, Brereton discloses the injection device of claim 1, wherein the trigger comprises a button associated with the rearward body (see col. 12, lines 38-40 disclosing trigger button 13).
Regarding claim 17, Brereton discloses the injection device of claim 8, wherein the forward facing skin abutment surface is provided by a forward face of the shroud assembly (i.e., the forward face of the shroud assembly of the forward body 2 is placed against the skin, as disclosed in col. 13, lines 43-45).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/14/2022